
	

115 HR 378 : Bonuses for Cost-Cutters Act of 2017
U.S. House of Representatives
2017-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 378
		IN THE SENATE OF THE UNITED STATES
		October 16, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend title 5, United States Code, to enhance the authority under which Federal agencies may pay
			 cash awards to employees for making cost saving disclosures, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Bonuses for Cost-Cutters Act of 2017. 2.Cost savings enhancements (a)DefinitionsSection 4511 of title 5, United States Code, is amended—
 (1)in the section heading, by striking Definition and inserting Definitions; and (2)in subsection (a)—
 (A)by striking the period at the end and inserting ; and; (B)by striking this subchapter, the term and inserting the following: “this subchapter—
						
 (1)the term; and (C)by adding at the end the following:
						
 (2)the term wasteful expenses means amounts made available for salaries and expenses accounts, operations and maintenance accounts, or other equivalent accounts—
 (A)that are identified by an employee of the agency under section 4512(a) as wasteful; and (B)that the Chief Financial Officer of the agency determines are not required for the purpose for which the amounts were made available..
 (b)AuthoritySection 4512 of title 5, United States Code, is amended— (1)in subsection (a)—
 (A)by inserting The head of an agency may pay a cash award to any employee of such agency whose identification of wasteful expenses to the Chief Financial Officer of the agency has resulted in cost savings for the agency. after the first sentence;
 (B)in paragraph (1) by striking $10,000 and inserting $20,000; (C)in paragraph (2)—
 (i)by inserting Chief Financial Officer, after Inspector General, ; (ii)by striking employee designated under subsection (b) and inserting designated employee; and
 (iii)by inserting or identification after disclosure; and (D)in the matter following paragraph (2)—
 (i)by inserting , Chief Financial Officer, after Inspector General; and (ii)by inserting or identification after disclosure;
 (2)in subsection (b) by striking awards permitted under this section and inserting awards for the disclosure of fraud, waste, or mismanagement under this section; and (3)by adding at the end the following:
					
						(c)
 (1)If the Chief Financial Officer of the agency determines that potential wasteful expenses identified by an employee meet the requirements of section 4511(a)(2)(B), the head of the agency shall notify the President for purposes of proposing the expenses for rescission under title X of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 681 et seq.).
 (2)In the case of an agency for which there is no Chief Financial Officer, the head of the agency shall designate an agency employee who shall have the authority to make the determinations for identification of wasteful expenses under this section.
 (d)The head of each agency shall make available, along with, and in the same manner and form as, the provision of information required under section 1116 of title 31, information on disclosures of wasteful expenses under this section, including—
 (1)a description of each disclosure of possible wasteful expenses identified by an employee and determined by the agency to have merit; and
 (2)the number and amount of cash awards provided by the agency under subsection (a). (e)An individual may not receive a cash award under this subchapter if the individual is—
 (1)an officer or employee of the Office of the Inspector General of an agency; or (2)ineligible for a cash award under section 4509.
 (f)The Director of the Office of Personnel Management shall— (1)ensure that the cash award program of each agency complies with this section; and
 (2)submit to Congress an annual certification indicating whether the cash award program of each agency complies with this section.
 (g)Not later than 3 years after the date of enactment of the Bonuses for Cost-Cutters Act of 2017, and every 3 years thereafter for 6 years, the Comptroller General of the United States shall submit to Congress a report on the operation of the cost savings and awards program under this section, including any recommendations for legislative changes..
 (c)Technical and conforming amendmentThe table of sections for subchapter II of chapter 45 of title 5, United States Code, is amended by striking the item relating to section 4511 and inserting the following:
				
					
						4511. Definitions and general provisions..
			
	Passed the House of Representatives October 11, 2017.Karen L. Haas,Clerk
